In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-433 CV

____________________


BRYAN BLEVINS, Appellant


V.


RALPH ROSE AND DAVID PALMER, Appellees




On Appeal from the 217th District Court
Angelina County, Texas

Trial Cause No. 35369-02-06




MEMORANDUM OPINION (1)
	Bryan Blevins, appellant, filed a motion to dismiss this appeal.  The Court finds that
this motion is voluntarily made by the appellant prior to any decision of this Court and
should be granted.  Tex. R. App. P. 42.1(a)(1).  No other party filed a notice of appeal. 
	It is, therefore, ordered that the motion to dismiss be granted and the appeal is
therefore dismissed.  Appellate costs are assessed against the appellant.
	APPEAL DISMISSED.	
								PER CURIAM
Opinion Delivered December 16, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.